Citation Nr: 1534295	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-24 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1963 and from February 1964 to February 1973.  He died in October 2005, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  The appeal has since been handled by the RO in Louisville, Kentucky.

In August 2013, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Virtual VA paperless claims processing system.  The remainder of the evidence contained in the Virtual VA file is irrelevant to the issue decided herein.  

In an earlier September 2013 decision, the Board denied the accrued benefits issue on appeal.  

The Veteran appealed the Board's September 2013 denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2015 memorandum decision, the Court set aside the Board's decision and remanded the claim for further development.  A review of the Veterans Benefits Management System (VBMS) reveals copies of the Court's February 2015 Memorandum Decision and related briefs from counsel.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence in the file at the time of the Veteran's death in October 2005 contains no diagnosis or finding of ischemic heart disease.  


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease, claimed as due to herbicide exposure, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5121, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.816, 3.1000 (2014); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant service connection claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the appellant should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the ischemic heart disease issue in this case was satisfied by a VCAA letter sent to the appellant in March 2012.  Specifically, the March 2012 letter indicated that the evidence must show that accrued benefits were due to the Veteran based on existing ratings, decisions, or evidence in VA's possession at the time of death, but that the benefits were not paid before the Veteran's death.  The letter also informed the appellant of division of responsibilities in obtaining evidence, explained how effective dates are determined, and included the provisions of 38 C.F.R. § 3.816 and the Nehmer case.  

Moreover, with regard to the timing of notice, the Board notes that the RO did not provide the appellant notice prior to the initial adjudication in June 2011.  Nonetheless, the service connection issue was last adjudicated by the RO in a November 2012 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Accordingly, the appellant has received all required notice in this case for the service connection issue on appeal, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the appellant, and this case has already been before the Court.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regard to the duty to assist, the Board also notes that this matter involves an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  There is no indication or assertion that there is any outstanding evidence that would be in VA's constructive possession. 

With regard to the August 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the videoconference hearing, the Veterans Law Judge, the appellant, and the representative outlined the service connection issue on appeal.  They engaged in a discussion as to substantiation of this claim.  The appellant and the undersigned Veteran Law Judge identified and discussed her central argument that there was a December 1984 claim for heart disease, which was pending and outstanding during the Veteran's lifetime.  There was no pertinent evidence identified by the appellant or her representative that might have been overlooked and that might substantiate the claim.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the August 2013 hearing was legally sufficient, and there has been no allegation to the contrary.  

Thus, the Board finds that there is no reasonable possibility that any further assistance would aid the appellant in substantiating her claim for accrued benefits. 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided).  Accordingly, it is not prejudicial for the Board to decide the issue of entitlement to accrued benefits without further development.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Once again, this case has already been before the Court, with no directives as to securing additional evidence. 


II.  Law and Analysis

Accrued benefits are defined as periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. 3.1000(a) (2014); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Generally, applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

As noted, accrued benefits may only be awarded on the basis of the evidence in the file at the veteran's date of death.  38 C.F.R. § 3.1000(a).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively in the claims file at the date of death although they may not physically be in there until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.

A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  Such a claim includes a deceased beneficiary's claim to reopen a finally disallowed claim based upon new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision.  Any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death.  38 C.F.R. § 3.1000(d)(5).  

The term "finally adjudicated" claim means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.  

Although a claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for accrued benefits filed by a spouse is separate from the claim filed by the veteran prior to his death, the accrued benefits claim is derivative of the veteran's claim and his spouse takes the veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

In short, for an appellant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.   38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  In the present case, coronary artery disease is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if this disease is noted or shown in the record.  Walker, 708 F.3d at 1338-39.   Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  

The law also provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Ischemic heart disease is associated with herbicide exposure for purposes of this presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

As to ischemic heart disease, effective August 31, 2010, VA amended the applicable herbicide regulation, 38 C.F.R. § 3.309(e), to add ischemic heart disease to the list of diseases associated with exposure to herbicide.  Ishemic heart disease includes, but is not limited to:  acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 38 C.F.R. § 3.309(e) (codified at 38 C.F.R. pt. 4); 75 Fed. Reg. 53,202 - 53,205 (August 31, 2010).  However, for purposes of presumptive service connection due to herbicide exposure, the term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2 (codified at 38 C.F.R. pt. 4); 75 Fed. Reg. 53,202 - 53,205 (August 31, 2010).  	

In May 1989, the United States District Court for the Northern District of California voided all denials of Agent Orange claims based on the regulations that became effective on September 25, 1985.  Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The district court later clarified its ruling, holding that the covered claims were those in which the disease or cause of death was later found to be service-connected under valid VA regulations.  Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).  In short, district court orders in the Nehmer litigation have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114. 

The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a surviving spouse of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(I)(ii).  A "covered herbicide disease" means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, other than chloracne, as provided in 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.816(b)(2) (amended to include ischemic heart disease on September 6, 2013, and applicable to all claims pending on that date).

Ischemic heart disease (including acute myocardial infarction) is a presumptive disease listed in 38 C.F.R. § 3.309(e), the Veteran's death certificate indicates that acute myocardial infarction was one of the causes of his death, and the evidence supports a finding that he had service in Vietnam during the Vietnam Era.  Therefore, the appellant is considered a "Nehmer class member."  Accordingly, she did not need to file her claim for accrued benefits within one year of the Veteran's death in October 2005.  38 C.F.R. § 3.816(f)(2), 3.1000(c).

The Nehmer regulation also provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here August 31, 2010).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease (August 31, 2010), in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).

If the requirements of paragraph (c)(1) or (c)(2) listed above are not met, the effective date of the award shall be determined in accordance with liberalizing law and general effective date provisions of 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  

In reviewing this case, the record shows that the Veteran filed an original claim (VA Form 21-526) in December 1984.  In a box meant to list the nature of sickness, disease, or injuries for which the claim is made, the Veteran indicated "heart" three times with onset dates of 1978, 1983, and 1984.  There was no allegation that any heart problems began in service or were otherwise related thereto.  Indeed, the Veteran specifically declined to complete the sections of the application pertaining to disability compensation.  The Veteran also included his net worth information on that claim form.  Along with and attached to the VA Form 21-526 was a written statement from the Veteran's representative, Disabled American Veterans, which specifically stated that the Veteran was filing for nonservice-connected pension and attaching the VA Form 21-526 along with several other documents as a part of his claim.  There was no mention of any service connection claim.

In response, the RO denied the claim of entitlement to nonservice-connected pension in January 1985 because the Veteran's income exceeded that of the maximum annual rate of income for a veteran with one child to receive disability pension.

The Veteran died in October 2005 in a private hospital.  The death certificate lists the immediate causes of death as anoxic encephalopathy due to ventricular fibrillation due to acute myocardial infarction.  The Veteran was also noted to have type II diabetes mellitus at the time of his death.  The Veteran did not have any service-connected disabilities during his lifetime.  No autopsy was performed.  

In November 2005, within one year of the Veteran's death, the appellant filed a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse).  

In a March 2006 rating decision, the RO granted service connection for the cause of the Veteran's death.  The RO found that the Veteran had type II diabetes mellitus associated with herbicide exposure for purposes of the presumption of service connection, and it was also a contributory cause of death.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

In a July 2011 written statement, the appellant contended that, according to VA's letter, the Veteran filed for his coronary artery disease and ischemic heart disease in December 1984, which was denied in 1985.  VA further told her that back pay benefits were denied under the Nehmer case because her husband reported the condition prior to the effective date of September 25, 1985.  She found it unreasonable that VA denied the claim because her husband reported his condition too early.  Because he reported it in December 1984, she believed that she should be entitled to back pay from September 1985.

In a March 2012 written statement, the appellant reasserted her belief that she was entitled to this benefit because the Veteran filed a claim for ischemic heart disease in December 1984, which was denied in January 1985.  She stated that, after VA denied the claim, the Veteran refused to go back to VA for treatment.  He did go to the "VA clinic" in the mid-1990s at "IAH Fort Knox," but she stated no records were saved.

In an August 2012 written statement, the appellant's representative indicated that the appellant learned that the Veteran filed a claim for coronary artery disease in December 1984, which was denied in January 1985, when VA responded to her previous claim for dependency and indemnity compensation.  At that time, he was supposedly advised by VA that Agent Orange had nothing to do with his heart condition.  Therefore, he did not file a notice of disagreement.

During the August 2013 Board hearing, the appellant and her representative put forth the same arguments as previously stated, asserting that the Veteran filed his claim in 1984, which was denied in 1985.

It is clear from the record that the Veteran only intended to file for nonservice-connected pension in December 1984, as was stated in the attached correspondence from his representative.  The Veteran indicated in the claim that a "heart" condition began several years after his separation from service.  He made no argument, contention, or suggestion that this heart disorder may have been related to service.  Indeed, he actually declined to complete the sections of the application pertaining to disability compensation.  In this regard, the Veteran filled out all of the sections related to a nonservice-connected pension, following the instruction that indicated that certain sections of the form should be completed "only if you are applying for non-service-connected pension." (Block 33A through 33E and Block 34A through 39 B).  In contrast, the form instructed that "Items 26, 27, and 28 need not be completed unless you are now claiming compensation of a disability incurred in service."  The Veteran did not complete those items pertaining to disability compensation.  Moreover, the representative did not identify service connection as the benefit being sought.  Rather, he specifically identified that the benefit sought was nonservice-connected pension benefits, yet made no mention of a claim for service connection for a heart disorder.  Thus, it appears that the Veteran was alleging that the heart condition was the nonservice-connected disability that rendered him permanently or totally disabled

The denial issued by the RO in January 1985 addressed only entitlement to nonservice-connected pension and denied the claim solely on the basis that the Veteran's income exceeded that which was allowable for this benefit.  No development as to the Veteran's medical condition was done or required because the claim was denied on an income basis only.  The Veteran did not appeal that decision.  Nor did he or his representative ever follow-up or assert that he was actually claiming service connection for a heart disorder.  

Furthermore, while the appellant and her representative have suggested or stated that the Veteran's claim in December 1984 was one for service connection for a heart disorder for compensation purposes, it appears from the correspondence from both of them that they learned of this fact from the RO's response to her claim for death benefits, which was initially submitted in November 2005 and not from personal knowledge of the Veteran's intentions in 1984.  Indeed, the representative stated in August 2012 correspondence that the appellant "learned" that her husband had filed a claim.  He also stated that in January 1985 the Veteran "was supposedly advised by VA that Agent Orange had nothing to do with his heart condition."

Nevertheless, to the extent that the appellant asserts that she knew the Veteran filed for compensation benefits in December 1984, those statements are less probative than the Veteran's contemporaneously filed original claim.  As stated above, it is clear from a review of the original claim that the Veteran sought nonservice-connected pension only in December 1984.  The Board finds that this unambiguous, contemporaneous evidence is more probative than the appellant's statements as to her husband's intentions more than thirty years later.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  Indeed, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Additionally, the January 1985 denial from the RO clearly only addressed pension benefits and, in that regard, only addressed whether the Veteran met the income criteria for that benefit.  The Veteran's medical diagnosis or condition was not addressed in this denial letter.  The Veteran did not appeal that denial or seek to clarify at that time that he sought compensation benefits for a heart disability instead.

Based on the foregoing, the Board finds that the more probative evidence of record shows that the Veteran only sought nonservice-connected pension benefits in December 1984.  As such, there would have been no claim pending at that time for entitlement to service connection.  Moreover, the Veteran did not file any other claim during his lifetime, and the appellant has not asserted that the Veteran filed any claims after January 1985.  Indeed, she testified in August 2013 that he did not file any other claims after the one filed in 1984.  

The Board acknowledges the finding of the RO in the June 2011 decision that the Veteran filed a claim for service connection compensation benefits in December 1984 that was denied in January 1985.  However, as stated above, a review of the record shows that this is not the case.  The Board is not bound by the findings of the RO and makes its decisions regardless of the determination made by the RO.  See 38 U.S.C.A. § 7104(c).

The Board does note that the Court's February 2015 memorandum decision had determined that the Board had failed to address relevant law and favorable evidence of record indicating the Veteran's December 1984 claim for pension was also a claim for compensation under the Nehmer rules discussed in 38 C.F.R. § 3.816 and Veterans Benefits Administration (VBA) Fast Letter No. 10-04 (February 10, 2011).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim by a veteran for compensation may be considered to be a claim for pension, and vice versa.  38 C.F.R. § 3.151(a).  However, VA is not automatically required to treat every pension claim as also being a compensation claim.  Rather, the Secretary has to exercise his discretion under the regulation in accordance with the contents of the application and the evidence in support of it.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (no evidence of intent to claim service connection within veteran's nonservice-connected pension claim); see also Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the operative word "may" in the regulation, clearly indicates discretion).  

While VA is not required to treat a claim for pension as one for compensation, it may do so in "appropriate circumstances."  Stewart, 10 Vet. App. at 18.  In this regard, VBA Fast Letter No. 10-04 at page 21 states that status as a Nehmer class member is an "appropriate" circumstance to consider under Stewart, supra.  That is, for purposes of Nehmer review, a pension claim may be a claim for compensation.  See VBA Fast Letter No. 10-04 at pages 18-19, 21-22, 36.   

As provided by 38 C.F.R. § 19.5 (2014), the Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  However, the Board is not bound by Department manuals, circulars, or similar administrative issues."  See also 38 U.S.C. § 7104(c) (2014).  Thus, the Board is not bound by VBA Fast Letter No. 10-04 (February 10, 2011).  

Nevertheless, even assuming that the Veteran's December 1984 pension claim should also be treated as a compensation claim for service connection for a heart disability that remained pending at the time of his death, the Board notes that consideration of whether benefits are warranted on this basis can include only the evidence in the file at the date of death.  38 C.F.R. § 3.1000(a).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  

At the time of his death, there was no evidence in the claims file to show that the Veteran had ischemic heart disease.  On his December 1984 claim form, the Veteran merely indicated that he had a heart condition after service.  He did not identify the disability or indicate that he had been diagnosed with ischemic heart disease. 

All of the evidence showing the presence of coronary artery disease or myocardial infarction was added to the claims file after the Veteran's death, to include his October 2005 death certificate, a November 2005 written statement from his private physician, and an April 2011 form also completed by a private physician.  All of this evidence was added to the claims file following the Veteran's death in October 2005.  

Furthermore, there is no suggestion that there is other evidence that was in VA's possession prior to the Veteran's death in October 2005 that was not associated with the claims file.  There was no autopsy performed that could have been considered to be in VA's possession.  The appellant and her representative have also not identified any other outstanding, available evidence that could be in VA's constructive possession.  The appellant stated in March 2012 that, after his denial of benefits in January 1985, the Veteran refused to go to VA for treatment.  She then indicated that he went to the "VA clinic" in the 1990s to "IAH Fort Knox," but noted that no records were saved.  However, even if these records existed, they were not in VA's possession because that is not a VA facility.  She has identified Ireland Army Hospital in Fort Knox, Kentucky, which is not a VA facility; it is a part of the Department of Defense.  Therefore, any records generated at this facility for treatment received by the Veteran would not be in VA's possession at the time of his death.

The Board has also considered the arguments advanced by the appellant's previous attorney before the Court in the June 2014 appellant brief (at page 8) and the October 2014 reply brief (at page 3).  Specifically, according to the appellant, unlike a claim for accrued benefits, under the Nehmer guidelines, a Nehmer class member is entitled to a full adjudication of a claim as opposed to being limited to the evidence available in the record at the time of the Veteran's death.  Therefore, it is irrelevant that evidence of ischemic heart disease was not in the record when the Veteran died.  He argued that the appellant would still be entitled to full consideration of the claim, including the retroactive medical opinions post-dating the Veteran's death, because the Veteran and the appellant are Nehmer class members.  In proffering this argument, the appellant referred generally to VBA Fast Letter No. 10-04.  

The Board finds that the appellant's arguments on this matter are unpersuasive.   It is correct that VBA Fast Letter No. 10-04 at page 12 generally states that "[c]oncepts relating to accrued benefits are not applicable in Nehmer claims."  However, there is no further detail or discussion provided by the Fast Letter on this issue.   In addition, the Board again emphasizes that it is not bound by Department manuals, circulars, or similar administrative issues."  See also 38 U.S.C. § 7104(c).  

Moreover, significantly, the regulation in question (38 C.F.R. § 3.816(f)(2)) is more specific and detailed than the Fast Letter on this particular issue.  That is, section 3.816(f)(2) makes it clear that these provisions create an exception to "certain" otherwise applicable accrued benefits regulations.  Section 3.816(f)(2) explains that "[t]he provisions of 38 U.S.C. 5121(c) and § 3.1000(c) requiring survivors to file claims for accrued benefits do not apply to payments under this section."  The accrued benefits provisions that are addressed in this exception are those that require a qualifying claim for accrued benefits be filed within one year of the date of death.  This exception is characterized expressly by the language of the regulation as the "Inapplicability of 'certain' accrued benefit requirements."  See 38 C.F.R. § 3.816(f)(2).  Notably, the limiting word "certain" accrued benefit requirements is used instead of the word "all," as the appellant has asserted.  Therefore, only the exception pertaining to the filing of an accrued benefits claim by an appellant is expressed by this provision.  The other regulations governing accrued benefits and survivor's claims beyond those "certain" requirements specifically addressed in this exception remain applicable to Nehmer class members.  In short, the Board can only consider evidence in the file at the date of death in determining whether there was sufficient evidence of record of a presumptive herbicide-related ischemic heart disease.  See 38 C.F.R. § 3.1000(a).  
 
Although the Board is sympathetic to the appellant's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  Without evidence or a diagnosis of ischemic heart disease of record at the time of the Veteran's death, the Board is without authority to grant benefits.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Accordingly, the claim must be denied.


ORDER

Service connection for ischemic heart disease, to include as due to herbicide exposure, for purposes of accrued benefits, is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


